        Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 1 of 17




                UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  NO. 1:18-CR-315

                v.

JORGE LUIS ROSA-HERNANDEZ                 (JUDGE JONES)
Defendant

        ROSA-HERNANDEZ’S SENTENCING MEMORANDUM

      AND NOW, this 9th day of October, 2019, comes Defendant, Jorge

Luis Rosa-Hernandez, by and through his counsel, John F. Yaninek,

Esquire and files this Sentencing Memorandum regarding his outstanding

objections to the Presentence report and the Government’s failure to ever

file any objections requesting the imposition of enhancement for

obstruction of justice.

                          FACTUAL BACKGROUND

      On September 19, 2018, an indictment charged Rosa-Hernandez with

possession of a firearm by a previously convicted felon, in violation of

18U.S.C.§922(g)(1) and 924(a)(2)(Count 1). Rosa-Hernandez pled guilty to

the indictment on December 27, 2018.




                                      1
       Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 2 of 17




     This plea arose out of an accidental shooting that occurred on April

29, 2018. Rosa-Hernandez accidentally shot his 4-year old daughter while

inside McDonald’s in York. The firearm went off in Defendant’s pocket

with the bullet passing through Defendant’s pant legs and ricochetting off

the floor of McDonald’s and striking his daughter in the leg. Surveillance

video captured the incident. The plea had nothing to do with uncharged

misconduct from 2018. This uncharged misconduct became the foundation

for a number of sentence enhancements. Defendant has objected to these

enhancements.

     On February 12, 2018, a confidential informant (CI) informed law

enforcement that he could purchase two firearms from Christopher Cruz-

Ortiz. On February 13, 2018, Cruz-Ortiz called the CI and stated that he

was at a residence in York with an individual who had two firearms for

sale. Testimony of this CI on August 28, 2019 allegedly implicates Rosa-

Hernandez in this firearms transaction.     Additionally, the Government

solicited testimony from the CI indicating that he was called a “rat” inside

the courts holding cell by Defendant.

     During the August 28, 2019 hearing, Detective Nadzom testified that

the two firearms related to the February 12th and 13th purchase were similar
                                        2
          Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 3 of 17




in character and caliber to the pistol used on April 29, 2018 in the

McDonald’s shooting. According to Detective Nadzom, the pistol involved

in the McDonald’s shooting was purchased by Blanca Patricia Rodriguez-

Torres. The two firearms involved in February had nothing to do with her.

      The Governments other witness that testified on August 28, 2019

testified that the firearms purchased on February 13, 2018 were never seen

again and not involved in the McDonald’s shooting.                The witness

specifically stated that the firearms purchased in February had nothing to

do with the McDonald’s shooting.             The February 2018 facts and

circumstances are clearly unrelated to anything charged or pled guilty to in

this case.

                                 ARGUMENT

     I.       The February 13 incident does not constitute
              relevant conduct with regard to the April 29
              incident for purposes of the United States
              Sentencing Commission Guidelines § 1B1.3(a)(1).

      With regard to the applicability of § 1B1.3(a)(1) or (a)(2), the Third

Circuit held that “if both sections could apply to the facts of a case, we

must apply Section (a)(2). U.S. v. Kulick, 629 F.3d 165, 170 (3d Cir. 2010)

(citing Jansen v. United States, 369 F.3d 237, 248 (3d Cir. 2004)). Further, the


                                        3
       Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 4 of 17




Third Circuit stated that “Section (a)(2) applies when the offense of

conviction is a groupable offense, regardless of the nature of the alleged

relevant conduct,” Id. (internal quotation omitted) Therefore, for a finding

of relevant conduct under § 1B1.3(a), three conditions be met: “(1) it must

be the type of conduct described in § 1B1.3(a)(1)(A) and (B) . . . ; (2)

grouping would be appropriate under § 3D1.2(d); and (3) it must have

been part of the same course of conduct or common scheme or plan under

§ 1B1.3(a)(2).” U.S. v. Blackmon, 557 F.3d 113, 123 (3d Cir. 2009) (internal

quotations and citations omitted).

      The first condition is met if any “acts and omissions aided, abetted,

counseled, commanded, induced procured, or willfully caused by the

defendant . . . occurred during the commission of the offense of conviction,

in preparation for that offense, or in the course of attempting to avoid

detection or responsibility for that offense.” § 1B1.3(a)(1)(A). Here, there is

absolutely no connection between the offense of conviction, i.e. Felon in

Possession of a Firearm on April 29, 2018, with the alleged sale of two

firearms by Defendant on February 12, 2018. First, the alleged transaction

on February 12, 2018, did not occur during the accident in McDonalds

because the two incidents are completely isolated and distinct. The two
                                      4
       Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 5 of 17




events occurred nearly two and a half months apart. Further, even

assuming Defendant was involved in the February 12 event, the offenses

occurred for different purposes. The February 12th incident was

transactional in nature and involved an exchange of two guns for $1,200,

while the April 29th incident was carried out with the purpose of

protecting Defendant’s family from what Defendant perceived as potential

danger. Second, there is no evidence suggesting that the firearm

transaction on February 12, 2018, was in preparation for Defendant

possessing his wife’s firearm in McDonald’s on April 29, 2018. Finally, the

February 12th event was not in the course of avoiding detection or

responsibility because it occurred before the April 29th offense for which

Defendant has been convicted. Therefore, this condition cannot be met and

the alleged transaction on February 12 should not be considered relevant

conduct.

     Assuming, arguendo, that § 1B1.3(a)(1)(A) is satisfied, Defendant’s

conviction is groupable. Included under the grouping guidelines of §

3D1.2(d) is § 2K2.1. Section 2K2.1(a)(4)(A) applies if, “If [] the defendant

committed any part of the instant offense subsequent to sustaining one

felony conviction of either a crime of violence or a controlled substance
                                     5
          Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 6 of 17




offense.” In this case Defendant sustained a felony conviction of a

controlled substance offense because he was convicted of Possession with

Intent to Deliver a Controlled Substance on November 22, 2008 and

Defendant’s conviction fits within § 2K2.1. Therefore, grouping would be

appropriate under § 3D1.2(d) and this element is met.

      Under the third condition, relevant conduct includes conduct “that is

[1] part of the same course of conduct or [2] common scheme or plan as the

offense of conviction.” §1B1.3(a)(2). The Guidelines define common scheme

or plan as “substantially connected to each other by at least one factor, such

as common victims, common accomplices, common purpose, or similar

modus operandi.” Id. App. Note 5(B)(i). The Third Circuit acknowledged

that “a crime merely suggested by or arising out of the commission of a

previous crime is not related to the earlier crime in the special sense of

being part of a common plan or scheme.” U.S. v. West, 643 F.3d 102, 111 (3d

Cir. 2011) (internal quotations omitted). Further, “In determining whether

there was a common scheme or plan, intent of the defendant is a crucial

part of the analysis.” Id. (quoting U.S. v. Hallman, 23 F.3d 821, 826 (3d Cir.

1994)).



                                        6
       Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 7 of 17




     With regard to a common scheme or plan, there is nothing in the

record connecting the February 12th incident to the April 29th incident

except for the fact that they both involved firearms. Defendant’s daughter,

the victim of the April 29th shooting, was not injured on February 12 and

had absolutely no involvement in the February 12th transaction. Defendant

had no accomplishes in the April 29th shooting; it was solely the defendant

that carried the firearm into McDonald’s and accidently discharged it.

Defendant’s purpose in carrying the firearm into the McDonald’s on April

29th was to protect his family. There is not a shred of evidence suggesting

Defendant intended to sell his wife’s firearm before, during, or after

entering McDonald’s. Finally, the April 29th shooting does not appear to

have a modus operandi. Defendant merely responded to what he

perceived as a threat to his family. Indeed, his decision on April 29th was

impulsive and poorly thought out; further supporting the notion that the

February 12th incident and April 29th incident where not part of a common

scheme our plan.

     The guidelines define same course of conduct as “sufficiently

connected or related to each other as to warrant the conclusion that they

are part of a single episode, spree, or ongoing series of offenses. Id. App.
                                     7
        Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 8 of 17




Note 5(B)(ii). The Third Circuit held that the same course of conduct

“envelops a greater sphere of activity than [common plan or scheme].”

West, 643 F.3d at 111. In considering whether a defendant’s actions are

within the same course of conduct, one must consider “[1] the degree of

similarity of the offenses, [2] the regularity (repetitions) of the offenses, and

[3] the time interval between the offenses.” § 1B1.3(a)(2) App. Note 5(B)(ii).

In weighing these factors, the Guidelines state, “[w]hen one of the above

factors is absent, a stronger presence of at least one of the other factors is

required.” Id.

      With regard to the same course of conduct, there is nothing in the

record to suggest that the accidental shooting on April 29th was “part of a

single episode, spree, or ongoing series of offenses” with Defendant’s

alleged sale of firearms on February 12th.

      The similarity factor weighs against a finding of the same course of

conduct. First, the firearms involved in the February 12th incident are not

the same firearms involved in the April 29th conviction. The firearms from

the transaction on February 12th were sold to a confidential informant and

subsequently confiscated by police, whereas the firearm used in the

McDonalds on April 29th was owned by Defendant’s wife. Second, the
                                       8
       Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 9 of 17




offenses are vastly different. The February 12th incident involved an illegal

firearms transaction. Furthermore, the firearms involved in the February

12th event were not discharged and there were no injuries. Conversely, the

April 29th incident involved the accidental discharge of a firearm

concealed by Defendant whereby Defendant’s child was injured.

Defendant did not enter McDonalds with the purposes of selling the

firearm he possessed but carried it for the sole purpose of protecting his

family. Further, while the firearms in the February 12 incident appear to be

stolen, the firearm in the April 29th incident was legally owned by

defendant’s wife. The only similarity between the two incidents was that

they both involve firearms. Therefore, the similarity factor cannot be met.

     Likewise, the regularity factor weighs against a finding of the same

course of conduct. First, assuming that Defendant was involved in the

February 12th transaction, there is no evidence that Defendant was

involved in more than that single transaction. His criminal record does

acknowledge prior criminal behavior; however, nothing in his criminal

history indicates that Defendant was involved with selling firearms. In fact,

Defendant does not have any prior criminal history involving firearm



                                      9
          Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 10 of 17




convictions.1 The only incidents involving Defendant and any firearms

occurred on February 12 and April 29, 2018. As explained above, however,

those two incidents were significantly different. Thus, the evidence

establishes that the February 12th and April 29th incidents were isolated,

distinct, and do not establish a pattern of regularity with regard to firearm

offenses involving Defendant.

        Finally, the proximity factor does weigh in favor the same course of

conduct. The Third Circuit held that the proximity factor was met when an

offense preceded the offense of conviction by seventeen months. U.S. v.

Wilson, 106 F.3d 1140, 1144 (3d Cir. 1997) (citing U.S. v. Richards, 27 F.3d

465, 468-69 (10th Cir. 1994)). Here, the proximity factor is met because the

alleged firearm transaction occurred two and a half months before the

McDonalds incident. Thus, this factor weighs in favor of the same course of

conduct.

        Despite the proximity factor, it is well established that no one factor

is dispositive. See West, 643 F.3d at 111. “Where one factor is weak or

absent, a stronger showing of at least one of the other factors is required.”

Id. Here, both the similarity and the regularity factors are non-existent,
1
 Defendant was convicted of making threats to shoot and kill a Joese Victor Velez-Plaza while in Puerto Rico in
2006. However, there is no indication that Defendant possessed or had access to a firearm.

                                                       10
          Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 11 of 17




requiring the proximity factor to be extremely strong. Although the

proximity factor was met, the incidents were, nevertheless, separated by

two and a half months. Such a separation is too weak to overcome the lack

of similarity and regularity. Thus, the alleged February 12th transaction is

not the same course of conduct as the April 29th conviction.

      Upon the foregoing analysis, the alleged February 13th incident does

not constitute relevant conduct under § 1B1.3(a) and should not be

considered in determining Defendant’s sentence.

    II.       Rosa-Hernandez’s possession of the firearm on
              April 29, 2018 is not in connection with another
              felony offense.

      Based upon the statute and relevant case law, it does not appear that

the defendant had the requisite mens rea—either intent, knowledge, or

recklessness—required to support a conviction of Aggravated Assault

under 18 Pa. C.S. § 2702(a)(8).

      Under 18 Pa. Con. Stat. § 2702(a) (2013), “A person is guilty of

aggravated assault if he [] attempts to cause or intentionally, knowingly or

recklessly causes bodily injury to a child less than six years of age, by a

person 18 years of age or older[.]” From the record it is clear that the

Defendant caused bodily injury to a child less than six year of age because

                                        11
       Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 12 of 17




Defendant’s daughter suffered a gunshot wound from the gun carried by

Defendant. Further, it is evident that Defendant did not act intentionally or

knowingly because the firearm in Defendants pocket discharged accidently

when, while attempting to pull up his pants, Defendant’s keys came in

contact with the trigger and caused the gun to fire. Therefore, the only

question is whether Defendant’s actions fall within the meaning of reckless

under § 2702(a)?

     In order to establish recklessness, “the Commonwealth must show an

assailant’s recklessness rose to the level of malice, a crucial element to

sustain a conviction for aggravated assault.” Commonwealth v. Bruce, 916

A.2d 657, 664 (Pa. Super. 2007). Malice that is required to establish

recklessness in an aggravated assault case is the same malice necessary to

establish third degree murder. Commonwealth v. Miller, 955 A.2d 419, 422

(Pa. Super. 2008). Malice is defined as “a wickedness of disposition,

hardness of heart, cruelty, recklessness of consequences, and a mind

regardless of social duty[.]” Id. According to the Pennsylvania Supreme

Court, “mere recklessness is insufficient to support a conviction for

aggravated assault[.]” Commonwealth v. O’Hanlon, 653 A.2d 616, 618 (Pa.

1995). The degree of recklessness required for aggravated assault includes
                                     12
          Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 13 of 17




“an element of deliberation or conscious disregard of danger.” Id. Said

another way, for recklessness to rise to the level of malice:

         [I]t must be shown that the defendant consciously disregarded an
         unjustified and extremely high risk that his actions might cause death or
         serious bodily injury . . . . A defendant must display a conscious disregard
         for almost certain death or inury sucht that it is tantamount to an actual
         desire to injure or kill[.]

Bruce, 916 A.2d at 664.

         The Superior Court addressed the relationship between recklessness

and the accidental discharge of a firearm in Commonwealth v. Elliott, No.

2064 EDA 2013, 2014 WL 10753247, *1 (Pa. Super. Dec. 15, 2014).2 In Elliott,

four individuals where sitting in the front seat of the car, doors open,

smoking marijuana. Id. At some point, the defendant pulled out a gun and

stated he had a license to carry. Id. While removing the clip, the gun

discharged, killing one of the occupants in the car. Id. The defendant was

convicted of third-degree murder and subsequently appealed. Id. On a Post

Sentence Motion and Appeal, the defendant asserted that the evidence was

insufficient to find that he acted with malice because the shooting was an

accident and he did not act with ill will. Id. at 3. In its opinion, the Court of

Common Pleas rejected the defendant’s assertion and held that malice may


2
 Please note that this is an unpublished Superior Court decision. Further, the court agreed with the Court of
Common Pleas’ opinion and incorporated the Court of Common Pleas’ opinion into its own opinion.

                                                         13
       Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 14 of 17




exist even where the shooting was accidental and the defendant did not

exhibit ill will. Id. at 5. The fact that the defendant had the gun in his

possession, pulled the gun out in a confined space, and pointed the gun at

the victim was enough to establish malice. Id. at 4.

      The facts in our case are distinguishable from the facts in Elliot. First,

in Elliot, the defendant pulled out the gun and pointed it at the victim. In

our case, Defendant, at no point prior to the firearm discharging, even

revealed that he was carrying a firearm. Further, the gun was not aimed

directly at Defendant’s daughter; the bullet ricocheted off the floor and

subsequently struck the girl. In Elliot, it was the fact that the defendant

pointed the loaded gun at the victim that established malice, not that the

defendant had a loaded gun that accidently fired. See Commonwealth v.

Young, 431 A.2d 230, 232 (Pa 1981) (upholding a finding of malice where

defendant intentionally pointed a loaded gun at the victim and the gun

accidently discharged). There is no question that Defendant showed poor

judgment by carrying his wife’s loaded firearm into a McDonalds,

especially because he was prohibited from possessing a firearm. However,

merely possessing a firearm does not have an unjustified and extremely

high risk of causing serious injury or death. Presumably, hundreds of
                                      14
          Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 15 of 17




thousands of Pennsylvania residents carry firearms. See Paul Bedard,

Concealed Gun Permits Hit Record 16 Milliosn, 50% Rate in Pa. County,

Washington               Examiner            (July          21,             2017),

https://www.washingtonexaminer.com/concealed-gun-permits-hit-

record-16-million-50-rate-in-pa-county. Defendant’s actions simply do not

rise to the level of recklessness required under § 2702 to justify a conviction

of aggravated assault. Therefore, in calculating defendant’s sentence, the

aggravated assault charge should not be considered.

   III.       The United States did not object to the probation
              officer’s Presentence Report which does not
              include an enhancement for obstruction of justice.

      The prosecution argues for the application of a two-level

enhancement for obstruction of justice that is not included in the

presentence report.

      The Government argues that on the morning of the evidentiary

hearing, Rosa-Hernandez called a witness a “rat” and said “I’ll see you

soon.” The prosecution did not indicate at any time during the hearing

that he intended to advocate to this Court for an enhancement that was not

within the presentence report. Based on the report and the objections

pending, defense counsel did not cross-examine the witness regarding the

                                        15
       Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 16 of 17




alleged name calling in the court holding cell. The United States cannot

now ask for an enhancement based on the surprise addition to their

Sentencing Brief. The Government should be required to file an Objection

to the Presentence Report, have that Objection evaluated by the probation

officer as is the customary practice of this jurisdiction.     At that point,

Defense would have the option to recall the witness on the issue of the

name calling in the holding cell and whether said witness was intimidated

or felt it was an intimidation tactic.

                                CONCLUSION

      The court should sustain Rosa-Hernandez’s objections and reject the

Government’s last minute request for a two level enhancement for

obstruction of justice.



                                     Respectfully submitted,

                                     THOMAS, THOMAS & HAFER, LLP

                                     /s/ John F. Yaninek
                                     ____________________________________
                                     John F. Yaninek, Esquire
                                     Attorney I.D. No. 55741
                                     P.O. Box 999
                                     Harrisburg, PA 17108-0999
                                     Phone: 717-441-3952

                                         16
      Case 1:18-cr-00315-JEJ Document 51 Filed 10/09/19 Page 17 of 17




                                  E-mail: jyaninek@tthlaw.com

Date: October 9, 2019




                                    17
